Kimberlee A. Colbo
HUGHES WHITE COLBO WILCOX
& TERVOOREN, LLC
1029 W 3 rd Avenue, Suite 110
Anchorage, Alaska 99501
Telephone: (907) 263-8255
Facsimile: (907) 263-8320

Attorneys for Defendant State Farm Mutual
   Automobile Insurance Company


                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


SHERRI TURNER,

                   Plaintiff,                        Case No. 3 :20-cv-00059-TMB

vs.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

                  Defendant.                         NOTICE OF REMOVAL




TO:    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ALASKA

             This notice of defendant State Farm Mutual Automobile Insurance

Company respectfully shows:

             1.       That on the 27th day of September, 2019, an action was commenced

in the Superior Court for the State of Alaska at Palmer, entitled Sherri Turner v. State

Farm Mutual Automobile Insurance Company, Case No. 3PA-19-02292 Civil. Plaintiffs

complaint asserts a claim for breach of the covenant of good faith and fair dealing ("bad



      Case 3:20-cv-00059-TMB Document 1 Filed 03/09/20 Page 1 of 4
Case 3:20-cv-00059-TMB Document 1 Filed 03/09/20 Page 2 of 4
Case 3:20-cv-00059-TMB Document 1 Filed 03/09/20 Page 3 of 4
Case 3:20-cv-00059-TMB Document 1 Filed 03/09/20 Page 4 of 4
